Title: From Alexander Hamilton to Nathan Rice, 24 June 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
New York June 24th. 1799

I am advised by the Secy. of War that Mr. Williams Storekeeper at Springfield has been instructed to furnish to the Quarter master of your Regiment upon your order 680 stands of Arms and as many Gun worms. Mr. Williams is to have them transported to your Regimental Rendezvous if they have not been received, you will take measures to obtain them.
With great consideration   I am &cc
